Citation Nr: 1629205	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.  

This matter initial came to the Board of Veterans' Appeals (Board) from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Following Board remands in November 2008 and April 2011, the Board issued a January 2012 decision which denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran appealed that decision to the United Stated Court of Appeals for Veterans Claims (Court), and in a March 2013 Memorandum Decision, the Court vacated the Board's January 2012 decision and remanded the matter for additional development.  

As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The Veteran testified before Veterans Law Judge (VLJ) Hindin in June 2008 and, more recently, following an August 2014 Board remand, before VLJ Parakkal in November 2015, and transcripts of these hearings have been associated with the claims file.  Additionally, the Veteran was afforded the opportunity to testify before a third VLJ who would participate in this panel decision; however, in May 2016, the Veteran waived this right and requested that the Board issue a panel decision regarding his appeal.  





FINDING OF FACT

A low back disability did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with proper notice regarding his service connection claim on appeal within an August 2005 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements, and all such records have been associated with the claims file.  

VA obtained relevant examinations and/or opinions in December 2008, August 2011, and most recently, following the March 2013 Court memorandum decision, in February 2014; the corresponding examination reports have been associated with the claims file.  While the December 2008 and August 2011 opinions have been found inadequate, the Board finds that the February 2014 opinion is adequate to decide the Veteran's claim on appeal because it was based on a thorough reviews of the Veteran's medical and lay history, it addressed the identified inadequacies of prior examinations, and it contains sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Given the above development, the Board finds there has been substantial compliance with the prior remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Low Back  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a low back disability, which he attributes to two injuries sustained while parachuting during active service.  Specifically, he has testified that he suffered the first injury after his parachute did not open appropriately while he was stationed at Fort Bragg, North Carolina.  He has also testified that the second incident took place as a result of another service member cutting the wind from his parachute while he was stationed in Vietnam.  He additionally testified that his already injured back was aggravated as a result of lifting heavy artillery rounds, all of which resulted in ongoing back pain since his separation from active service up until the time of a work-related lower back injury when he was struck by a cast iron pipe in 1984.  

Service treatment records document a February 1970 parachute jump which resulted in an injury to the Veteran, specifically, a tender right iliac crest and painful hip. It was noted he had difficulty walking.  In August 1971, the Veteran was diagnosed with a muscle strain in his back resulting from a severe cough associated with bronchitis.  There are no other documented complaints or treatment for lower back problems within service treatment records.  An October 1971 physical examination at separation from service documents a normal clinical evaluations of the spine and musculoskeletal system, and the Veteran specifically denied back problems within a contemporaneous report of medical history.  

Post-service treatment records first document a problem with the Veteran's back in December 1984, when an MRI revealed a small disc herniation at L4-L5.  A January 1985 emergency room treatment report documents the Veteran's report that he had experienced back problems since November 1984 when a pipe fell on him at work.  An October 1985 letter from a treating profession notes that the Veteran reported that he had sustained a herniated disc at work in September 1984.  

A January 1987 examination report reveals that the Veteran reported that he experienced an episode of back pain in approximately 1975 and that he was out of work for approximately three months, after which he returned to heavy-duty work successfully until November 1984, at which time he sustained a back injury while lifting a pipe at work.  

A March 1988 examination report indicates that the Veteran reported that he sustained an unspecified back injury in 1973, prior to the November 1984 work injury.  

The Veteran was first afforded a VA examination in conjunction with his claim of entitlement to service connection for a low back disability in December 2008.  The December 2008 VA examiner opined that the Veteran's current lower back disability could not be related to active service without resorting to speculation. he VA examiner did not consider the Veteran's reports ongoing back symptomatology.  As such, the December 2008 has been found inadequate for purposes of adjudicating the Veteran's claim on appeal.  

VA examiners in July 2010 and August 2011 each offered negative nexus opinions; however, these have also been found to be inadequate, including by the March 2013 Court memorandum decision, for purposes of adjudicating the Veteran's claim on appeal, as the VA examiners failed to explicitly acknowledge and discuss the Veteran's documented in-service parachute injury and his reports of continuous back symptomatology in the years since active service.  

Following the March 2013 Court memorandum decision, the Board obtained an expert medical opinion in February 2014.  The VA physician thoroughly reviewed the evidence of record, including the Veteran's lay contentions and his in-service back injuries.  Specifically, the physician noted that service treatment records from February 1970 which documented an injury to the Veteran's right hip which resulted in difficulty walking.  The Veteran also worked as an artilleryman moving heavy loads.  Per an August 1971 record of medical care, the Veteran had pain in the lumbar and chest area which was diagnosed as muscle strain and bronchitis.  At the October 1971 discharge examination, the Veteran reported that he was in good health, without documented back or spine problems.  Following service discharge, the Veteran worked as a pipe foreman until a 1984 work injury when he was struck by a heavy pipe and knocked into a ditch.  After the work accident, he had continuous severe back pain and right leg pain which has been so severe and resistant to treatment that he has not been able to work since then.  The Veteran stated that since active service, his back pain would "come and go" and felt "mostly like aches."  There was no record documenting treatment for back pain following service discharge until the work injury in 1984.  

Regarding the Veteran's lay contentions that he experienced low back symptoms from the time of active service until his work-related accident in 1984, the VA physician noted that it was not unusual that a patient does not report intermittent symptoms if the symptoms are not ongoing, or when a patient is preoccupied by other more severe symptoms; because of this, the VA physician did not believe that the inconsistency of reporting intermittent back pain could be taken as evidence against the credibility of the Veteran's statements.  Although there was no evidence to support the Veteran's claim that he had intermittent back pain from active service until the workplace injury in 1984, the VA physician had no reason to deny the claim of intermittent back pain.  

The VA physician noted that the Veteran had a significant workplace back injury in 1984 and pointed out that the nature of his back pain before and after this injury was different; after the injury, his back pain became consistent and intractable to treatment, while prior to the injury his back pain was intermittent and he could work as a pipe foreman for twelve years without seeking medical attention.  While the pain prior to his 1984 work injury was like an ache in nature, after the 1984 work injury, it has been constant and severe back pain radiating into his legs.  As such, the pain before the work injury did not seem to be a symptom of disc herniation; rather, it is more like pain caused by muscle strain or fatigue which is self-limited and thus, intermittent.  He stated that the Veteran's current constant disabling back pain clearly started at the workplace injury in 1984 and it is more likely that he developed lumbar disc herniation and trauma to tissue surrounding the lumbar spine at the time of that injury.  He stated that it did not appear that preexisting intermittent back pain affected the Veteran's clinical course after the 1984 injury; therefore, he ultimately opined that it was less likely as not that the Veteran's current low back disability was incurred during active service or as a result of an in-service disease, event, or injury.  

The Board affords significant probative value to the February 2014 VA physician's expert medical opinion, which was rendered following a thorough review of the claims file and the Veteran's medical and lay histories, and which was supported by a well-reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Importantly, the VA physician clearly acknowledged the Veteran's reports of ongoing back symptoms during and since active service; indeed, he stated that he had no reason to deny the Veteran's claim of intermittent back pain and he did not believe that the inconsistency of reporting could be taken as evidence against the credibility of the Veteran's statements.  Nevertheless, the February 2014 VA physician pointed out that the nature of the Veteran's back pain was completely different prior to and following his 1984 workplace back injury.  He stated that the Veteran's current disabling back pain clearly started at the time of the workplace injury in 1984 and it did not appear that his preexisting intermittent back pain affected the clinical course after the 1984 injury; therefore, it was less likely as not that the Veteran's current low back disability was incurred during active service or as a result of an in-service disease, event, or injury.  

The Board acknowledges that the lay evidence of record is probative insofar as it reports observable symptoms, see Layno, 6 Vet. App. 465.  Moreover, as noted by the February 2014 VA physician, there is no reason to doubt the credibility of the Veteran's statements regarding ongoing back symptoms during and following active service.  However, to the extent that the Veteran's lay statements attempt to provide an etiological opinion linking his current back condition, a complex orthopedic and musculoskeletal lumbar spine condition, to his active service, they are afforded less probative value than the objective and well-reasoned opinion of the February 2014 VA physician.  See Jandreau, 492 F.3d at 1376-77.  

As such, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a low back disability; there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  








ORDER

Service connection for a low back disability is denied.  



			
                 MARK D. HINDIN                                         L. HOWELL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals

	


                         __________________________________________
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


